Citation Nr: 0329848	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-18 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, denied service connection for 
PTSD; denied service connection for residuals of a facial 
injury; and denied entitlement to nonservice-connected 
pension benefits.  The veteran perfected an appeal to the 
Board on these issues in May 1996.  However, in an April 1997 
statement, he withdrew the claim for entitlement to service 
connection for residuals of a facial injury.  Hence, that 
issue is no longer before the Board and will not be addressed 
herein.  

The issue of entitlement to nonservice-connected pension 
benefits will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran engaged in combat with the enemy.  

3.  The preponderance of the evidence reflects that the 
veteran does not meet the criteria for a diagnosis of PTSD.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003); 38 C.F.R. § 3.304(f) 
(1998 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

It is unclear, at this time, whether the VCAA applies to the 
veteran's claim because it was filed before the enactment of 
the law.  Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.  Hence, the Board will 
consider the mandates of the VCAA in this decision.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In a February 2002 letter, the RO informed the veteran 
of the recent enactment of the VCAA and requested that he 
identify any outstanding medical evidence that might 
substantiate his claim and apprised him of VA development 
activity.  In the November 2002 supplemental statement of the 
case, the new regulations were outlined, and the veteran was 
advised that VA would obtain his service medical records, VA 
treatment records, and any other relevant records held by a 
Federal department or agency; and would assist him in 
obtaining any other clearly identified evidence.  However, it 
was ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as to the information and evidence 
needed to substantiate the claim, as well as the division of 
responsibilities between the parties in obtaining any 
evidence, as required by the VCAA.  As such, the Board finds 
that the documents clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than a year has passed 
since the February 2002 letter was sent to the veteran by the 
RO.  Additionally, in August 2003, the veteran was advised he 
had an additional opportunity to present evidence relevant to 
his appeal.  No response has been received.  Accordingly, the 
Board concludes that the veteran has been provided 
statutorily sufficient time and opportunity to submit 
evidence in support of his claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated with 
the file and the veteran was afforded several VA 
examinations.  Additionally, he was afforded the opportunity 
to present oral testimony at a personal hearing before a 
hearing officer at the RO in April 1997.  He testified that 
he served in combat operations against the enemy while he was 
in Vietnam.  He reported that he had difficulty sleeping and 
continued to have nightmares about his experiences in 
Vietnam.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
has not identified any additional pertinent evidence that has 
not been associated with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2003).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

The amendment that pertains to claims for entitlement to 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended in June 1999 and again in March 2002 while the appeal 
in this case was still pending.  38 C.F.R. § 3.304(f).  The 
1999 revisions were made effective from March 1997, the date 
that the United States Court of Appeals for Veterans Claims 
(Court) issued its decision in Cohen v. Brown, 10 Vet. App. 
128 (1997), on which the revisions to the regulation were 
based.  

Prior to the June 1999 revisions, section 3.304(f) required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  The regulations also provided 
that, if the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

The 1999 revised version of section 3.304(f) changed the 
first requirement that there be medical evidence establishing 
a "clear diagnosis" of the condition to requiring medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), that is, a diagnosis under 4th edition 
of the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§§ 3.304(f), 4.125(a) (1999).  The other requirements and 
provisions of the regulation were unchanged.  The 2002 
revisions added a section concerning the type of 
corroborating evidence needed to verify an allegation of 
personal assault in service which is not at issue in this 
case.  

The Court has emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."  

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen v. 
Brown, supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(emphasis in original).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  See also, Owens v. Brown, 7 Vet. App. 429 (1995) 
(the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  If all 
the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service records indicate that the veteran served in Vietnam 
during the Vietnam Era.  A Vietnam Combat Certificate 
indicates that he served in the Republic of Vietnam from 
October 1969 to November 1970 with the 1st Cavalry Division.  
He was also awarded the Air Medal in recognition for 
participation in more than 25 aerial missions over hostile 
territory.  His DD Form 214 indicates that his awards and 
decorations include the Bronze Star Medal.  Consequently, the 
Board finds that exposure to a combat stressor may be 
conceded.  

Service medical records do not document treatment for PTSD or 
any other psychiatric disorder.  Upon separation examination 
in November 1970, the veteran was reported to be 
psychiatrically normal.  

Upon VA examination before a panel of three psychiatrists in 
March 1995, the veteran gave a history of dreams in which he 
awoke suddenly as if his heart had stopped, and he would 
shout.  He typically walked around the house until he was 
able to calm down.  He also described dreams in which he was 
flying, killing someone, or being killed.  There were no 
specific nightmares about any of his traumatic experiences in 
Vietnam.  Upon mental status evaluation, the veteran was 
noted to be well-developed with adequate personal hygiene.  
His responses to the panel were relevant, coherent, and 
logical.  He did not display any abnormal tremors, tics or 
mannerisms.  He was not delusional, suicidal or homicidal.  
He was not hallucinating and he did not describe any 
dissociative episodes.  His affect was adequate and his mood 
was mildly tense.  Judgment was adequate but insight was very 
poor.  The panel concluded that the veteran did not fulfill 
the criteria for any specific mental disorder.  However, he 
did demonstrate strong elements of a personality disorder.  

VA outpatient treatment records and treatment reports from 
the San Juan Vet Center, dated from May 1984 to August 1997, 
indicate that the veteran was seen in May 1984 after he was 
fired from a job he had held for 13 years.  He reported that 
he was depressed and had marked anger and feelings of 
worthlessness.  Major depression was diagnosed.  He was 
subsequently seen in November 1994 with complaints of 
anxiety, insomnia, nightmares, and irritability.  The 
assessment was anxiety, rule out PTSD.  Progress notes from 
social workers and a rehabilitation counselor intern with the 
PTSD Clinical Team (PCT), dated from March 1996 to September 
1996, indicate that the veteran was diagnosed with PTSD.  

In a January 1997 report, W.O., MSW, MSEd (Ms. O.), the 
clinical coordinator at the Vet Center, related that the 
veteran had participated in individual, family and group 
therapy.  She noted that the veteran had been referred to the 
Vet Center by the PCT in April 1995 for follow-up treatment 
related to the veteran's traumatic experiences in Vietnam.  
During his initial visit, the veteran was markedly upset when 
he spoke about his Vietnam experiences.  He also reported 
recurrent dreams, psychological distress upon exposure to 
external cues that symbolize the traumatic events, a sense of 
hopelessness and helplessness, sleep impairment, 
explosiveness and irritability, hypervigilance, difficulty 
concentrating, and extreme survival guilt.  Ms. O. concluded 
that the veteran's symptoms were compatible with PTSD.  

Upon VA examination in June 1997, the veteran reported that 
due to his long-standing history of irritability and a bad 
temper, he had not been able to hold a steady job.  He noted 
periods of extreme anxiety, with shaking and his mind going 
blank.  He complained of nightmares.  He remained home most 
of the time and did not social much.  Objective evaluation 
demonstrated that the veteran was clean, adequately dressed, 
and groomed.  His mod was somewhat depressed and his affect 
was constricted.  His attention was good and his 
concentration was fair.  His speech was clear and coherent.  
He was not hallucinating.  He was not suicidal or homicidal.  
He exhibited good impulse control.  His insight and judgment 
were deemed to be fair.  The veteran's claims folder was 
reviewed by two psychiatrists.  They noted that the veteran 
did not have any history of psychiatric hospitalizations.  
Prior evaluation indicated that the veteran had strong 
personality features, and a social worker at the Vet Center 
had diagnosed him with PTSD.  The psychiatrists diagnosed the 
veteran with generalized anxiety disorder with panic attacks.  
They concluded that based on the veteran's history and 
current symptomatology, he did not meet the criteria for a 
diagnosis of PTSD.  

A VA psychological evaluation report dated in September 1997 
completed by a psychologist, indicated that the veteran was 
seen for clarification of his diagnosis and recommendations 
regarding continued treatment.  It was noted that the veteran 
had been seen at the Vet Center since 1995, and he was 
presently in a combat group for Vietnam veterans.  The 
veteran reported a history of nightmares about his Vietnam 
experiences, and he experienced a cold sweat, diarrhea, and 
heart palpitations when he awoke.  Psychological testing did 
not reveal any diminished intellectual functioning or 
significant cognitive difficulty.  The MMPI showed a clear 
profile of post-traumatic stress with a significant 
preoccupation with death.  Personality tests indicated some 
propensity toward exaggeration of current symptoms.  
Nevertheless, his overall performance showed clear signs 
suggestive of significant psychopathology with marked 
depression.  The assessment was PTSD with major depression.  

The veteran was again examined by a panel of two VA 
psychiatrists in April 2002.  His claims folder was received, 
including his service medical records and outpatient 
treatment reports.  The psychiatrists noted that when the 
veteran was initially seen at the PCT Program, he was not 
diagnosed with PTSD.  He was referred to the Vet Center and 
continued to participate in counseling.  A Social Field 
Survey was conducted.  Upon inquiry, the veteran related that 
he spent his spare time at home.  He took care of some 
chickens, read, and listed to the radio.  He denied going out 
of the house very often and did not socialize with his 
neighbors.  He reported that he had panic attacks and ran up 
and down the street.  He was fired from most of his jobs 
because he became aggressive.  Two neighbors were also 
interviewed.  They related that the veteran conversed with 
them and went out to work as a refrigeration technician every 
day.  He handled household chores and had a good relationship 
with his family.  No abnormal behavior was corroborated.  The 
psychiatrists again concluded that the veteran's principal 
problem was a personality disorder.  They noted that he had 
had problems before, during, and after his Vietnam 
experiences, and he has changed the description of his 
symptoms over the years and related everything to Vietnam 
now.  The final diagnosis was dysthymia with anxiety, and 
borderline personality disorder.  

In analyzing the merits of the claim, the Board finds that 
service connection for PTSD, must be denied because the 
preponderance of evidence weighs against the claim.  The 
veteran's service medical records do not show any complaints 
of PTSD or any other psychiatric disorder.  Furthermore, the 
most persuasive evidence of record shows that the veteran 
does not meet the criteria for a diagnosis of PTSD.  A panel 
of psychiatrists examined the veteran on three separate 
occasions, and unanimously agreed that the veteran did not 
meet the criteria for a diagnosis of PTSD.  A psychological 
evaluation in September 1997, as well as treatment reports 
from the Vet Center, document that the veteran has been 
diagnosed with PTSD.  However, the Board has placed greater 
weight on the panel opinions provided because these opinions 
were based on a full review of the record, a complete and 
thorough interview and evaluation, and a follow-up Social 
Field Survey.  Furthermore, the panels of psychiatrists have 
much more extensive medical training in the field in 
comparison to the psychologist and the social worker who 
diagnosed the veteran with PTSD.  See Bloom, supra.  Without 
medical evidence establishing a clear diagnosis of PTSD, or a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
service connection for that disorder may not be granted.  See 
Cohen, Gaines, Suozzi, supra.  

The Board acknowledges the veteran's statements that he has 
PTSD as a result of his military service.  However, he is a 
layperson and does not have any medical expertise.  Hence, 
his statements are insufficient to establish service 
connection for PTSD.  See Espiritu, supra; Moray v. Brown, 5 
Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In sum, the Board concludes that the preponderance 
of the evidence is against a finding that PTSD was incurred 
in or aggravated by military service; and there is no medical 
opinion relating any currently diagnosed psychiatric disorder 
to the veteran's combat experiences, or to any other incident 
of the veteran's active military service.  Accordingly, the 
appeal must be denied.  See Gilbert, supra.  


ORDER

Service connection for PTSD is denied.  


REMAND

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521.  The veteran satisfies the requirement of serving at 
least 90 days during a period of war because of his honorable 
service from April 1969 to November 1970, during the examiner 
Vietnam era.  See 38 C.F.R. § 3.2(f).  

Therefore, the issue of entitlement to pension turns on 
whether he is now found to be permanently and totally 
disabled.  In this regard, the Court has provided specific 
guidance on how a permanent and total disability rating for 
pension purposes should be adjudicated.  Talley v. Derwinski, 
2 Vet. App. 282 (1992).  That is, the Board is required to 
review the assignment of percentage ratings for each 
identified disability.  In instances where percentage ratings 
for one or more of the veteran's disabilities has not been 
assigned by the originating agency, further development is 
required so that the Board can undertake the review process 
set out by the Court.  Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  

In the present case, the RO determined that the veteran's 
disabilities combined to a noncompensable evaluation.  
Therefore, the requirements for entitlement to nonservice-
connected pension benefits had not been met.  However, the 
veteran was not afforded a general medical examination to 
ascertain the nature and extent of any physical disabilities, 
and the most recent VA psychiatric examination indicated that 
the veteran had been diagnosed with dysthymia, a ratable 
disability.  Therefore, the Board finds that further 
development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any mental or 
physical symptomatology, from November 
1994 to the present.  After securing the 
necessary release(s), the RO should 
obtain any records that are not already 
in the claims folder.  

3.  The RO should schedule the veteran 
for VA general medical and psychiatric 
examinations to ascertain the current 
nature, extent and severity of any 
chronic disabilities.  Examination 
reports should provide sufficient detail 
to rate each identified disability under 
each and every specific applicable rating 
code and criteria, including any criteria 
that may have changed during the pendency 
of the claim.  Specifically, each 
examiner must comment on the impact of 
the veteran's disabilities on his ability 
to maintain substantially gainful 
employment, to include whether they 
render him unemployable.  The veteran's 
employment history, to include any 
current employment, should be recorded.  
The claims file must be made available 
for review by the examiners, and the 
examination reports must reflect that the 
physicians reviewed the claims file.  

4.  The RO should evaluate the veteran's 
disabilities by assigning a rating for 
each clinically diagnosed disorder, 
including pursuant to any criteria that 
may have changed during the pendency of 
the claim; and then readjudicate the 
issue of entitlement to nonservice-
connected pension benefits.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit 


additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



